Exhibit 10.1

NEWMARKET CORPORATION

$250,000,000

NOTE PURCHASE AGREEMENT

 

 

Dated January 4, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

         Page   1.   AUTHORIZATION OF ISSUE OF NOTES      1    2.   PURCHASE AND
SALE OF NOTES      1    3.   CONDITIONS OF CLOSING      2   

3A.

 

CLOSING DOCUMENTS

     2   

3B.

 

OPINION OF PURCHASER’S SPECIAL COUNSEL

     3   

3C.

 

REPRESENTATIONS AND WARRANTIES; NO DEFAULT

     3   

3D.

 

PURCHASE PERMITTED BY APPLICABLE LAWS

     3   

3E.

 

PAYMENT OF FEES AND EXPENSES

     3   

3F.

 

PAYMENT INSTRUCTIONS

     3   

3G.

 

SALE TO OTHER PURCHASERS

     3   

3H.

 

PRIVATE PLACEMENT NUMBER

     3   

3I.

 

MATERIAL DOCUMENTS

     3    4.   PREPAYMENTS      3   

4A.

 

REQUIRED PREPAYMENTS OF NOTES

     4   

4B.

 

[INTENTIONALLY OMITTED]

     4   

4C.

 

OPTIONAL PREPAYMENT WITH YIELD-MAINTENANCE AMOUNT

     4   

4D.

 

NOTICE OF OPTIONAL PREPAYMENT

     4   

4E.

 

APPLICATION OF PREPAYMENTS

     4   

4F.

 

NO ACQUISITION OF NOTES

     4    5.   AFFIRMATIVE COVENANTS      5   

5A.

 

FINANCIAL STATEMENTS AND OTHER INFORMATION

     5   

5B.

 

NOTICE OF MATERIAL EVENTS

     6   

5C.

 

EXISTENCE; CONDUCT OF BUSINESS

     7   

5D.

 

PAYMENT OF OBLIGATIONS

     7   

5E.

 

MAINTENANCE OF PROPERTIES; INSURANCE

     7   

5F.

 

BOOKS AND RECORDS; INSPECTION RIGHTS

     7   

5G.

 

COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS

     8   

5H.

 

USE OF PROCEEDS

     8    6.   NEGATIVE COVENANTS.      8   

6A.

 

SUBSIDIARY INDEBTEDNESS

     8   

6B.

 

LIENS

     9   

6C.

 

FUNDAMENTAL CHANGES AND ASSET SALES

     11   

6D.

 

SWAP AGREEMENTS

     11   

6E.

 

TRANSACTIONS WITH AFFILIATES

     11   

6F.

 

RESTRICTED PAYMENTS

     12   

6G.

 

RESTRICTIVE AGREEMENTS

     12   

6H.

 

SALE AND LEASEBACK TRANSACTIONS

     12   

6I.

 

FINANCIAL COVENANTS

     13   

6J.

 

SANCTIONS LAWS AND REGULATIONS

     13    7.   EVENTS OF DEFAULT      13   

7A.

 

ACCELERATION.

     13   

7B.

 

RESCISSION OF ACCELERATION

     16   

7C.

 

NOTICE OF ACCELERATION OR RESCISSION.

     16   

7D.

 

OTHER REMEDIES

     16    8.   REPRESENTATIONS, COVENANTS AND WARRANTIES      17   

8A.

 

ORGANIZATION; POWERS; SUBSIDIARIES

     17   

8B.

 

AUTHORIZATION; ENFORCEABILITY

     17   

8C.

 

GOVERNMENTAL APPROVALS; NO CONFLICTS

     17   

8D.

 

FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE

     18   

8E.

 

PROPERTIES

     18   



--------------------------------------------------------------------------------

8F.

 

LITIGATION, ENVIRONMENTAL AND LABOR MATTERS

     18   

8G.

 

COMPLIANCE WITH LAWS AND AGREEMENTS

     19   

8H.

 

INVESTMENT COMPANY STATUS

     19   

8I.

 

TAXES

     19   

8J.

 

ERISA

     19   

8K.

 

DISCLOSURE

     19   

8L.

 

FEDERAL RESERVE REGULATIONS

     20   

8M.

 

LIENS

     20   

8N.

 

NO DEFAULT

     20   

8O.

 

NO BURDENSOME RESTRICTIONS

     20   

8P.

 

SANCTIONS LAWS AND REGULATIONS

     20   

8Q.

 

OFFERING OF NOTES

     21    9.   REPRESENTATIONS OF THE PURCHASERS      21   

9A.

 

NATURE OF PURCHASE.

     21   

9B.

 

SOURCE OF FUNDS

     21   

9C.

 

INDEPENDENT INVESTIGATION

     23    10.   DEFINITIONS; ACCOUNTING MATTERS      23   

10A.

 

YIELD-MAINTENANCE TERMS

     23   

10B.

 

OTHER TERMS

     24   

10C.

 

ACCOUNTING PRINCIPLES, TERMS AND DETERMINATIONS

     37    11.   MISCELLANEOUS      38   

11A.

 

NOTE PAYMENTS

     38   

11B.

 

EXPENSES; INDEMNIFICATION

     38   

11C.

 

CONSENT TO AMENDMENTS

     40   

11D.

 

FORM, REGISTRATION, TRANSFER AND EXCHANGE OF NOTES; LOST NOTES

     40   

11E.

 

PERSONS DEEMED OWNERS; PARTICIPATIONS

     41   

11F.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

     41   

11G.

 

SUCCESSORS AND ASSIGNS

     41   

11H.

 

RESERVED.

     41   

11I.

 

NOTICES.

     42   

11J.

 

PAYMENTS DUE ON NON-BUSINESS DAYS

     42   

11K.

 

SEVERABILITY

     42   

11L.

 

DESCRIPTIVE HEADINGS

     42   

11M.

 

SATISFACTION REQUIREMENT.

     42   

11N.

 

GOVERNING LAW

     42   

11O.

 

CONSENT TO JURISDICTION; WAIVER OR IMMUNITIES

     43   

11P.

 

WAIVER OF JURY TRIAL

     43   

11Q.

 

SEVERALTY OF OBLIGATIONS.

     43   

11R.

 

COUNTERPARTS

     44   

11S.

 

BINDING AGREEMENT

     44   

11T.

 

MAXIMUM INTEREST PAYABLE

     44   

11U.

 

RESERVED.

     44   

11V.

 

TRANSACTION REFERENCES

     44   

11W.

 

STATUS OF NOTE DOCUMENT OBLIGATIONS

     45   

11X.

 

CONFIDENTIAL INFORMATION

     45   

11Y.

 

JUDGMENT CURRENCY

     46   

 

ii



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

SCHEDULE 1A – EXCLUDED REAL PROPERTY

SCHEDULE 6A – EXISTING INDEBTEDNESS

SCHEDULE 6B – EXISTING LIENS

SCHEDULE 8A – SUBSIDIARIES OF THE COMPANY

EXHIBIT A – FORM OF NOTE

EXHIBIT B – FORM OF FUNDS DELIVERY INSTRUCTION LETTER

 

iii



--------------------------------------------------------------------------------

NewMarket Corporation

330 South Fourth Street

Richmond, Virginia 23219 USA

As of January 4, 2017

The Prudential Insurance Company of America

The Gibraltar Life Insurance Co., Ltd.

The Lincoln National Life Insurance Company

The Prudential Life Insurance Company, Ltd.

c/o Prudential Capital Group

1075 Peachtree St. NE, Suite 3600

Atlanta, Georgia 30309

Ladies and Gentlemen:

The undersigned, NewMarket Corporation, a Virginia corporation (“Company” or
“Issuer”), hereby agrees with you as follows:

1. AUTHORIZATION OF ISSUE OF NOTES. The Company will authorize the issue of its
senior promissory notes (the “Notes”) in the aggregate principal amount of
$250,000,000, to be dated the date of issue thereof, to mature January 4, 2029,
to bear interest on the unpaid balance thereof from the date thereof until the
principal thereof shall have become due and payable at the rate of 3.78% per
annum (but increased to 4.78% per annum during the continuance of an Increased
Leverage Period), but at the Default Rate if an Event of Default has occurred
and is continuing and at the Default Rate on any overdue Yield-Maintenance
Amount and overdue interest. The Notes will be substantially in the form of
Exhibit A attached hereto.

The terms “Note” and “Notes” as used herein shall include each Note delivered
pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any such Note pursuant to any such provision.
Capitalized terms used herein have the meanings specified in paragraph 10.

2. PURCHASE AND SALE OF NOTES. The Issuer hereby agrees to sell to the
Purchasers and, subject to the terms and conditions herein set forth, each
Purchaser severally and not jointly agrees to purchase from the Issuer the
aggregate principal amount of Notes set forth opposite the name of such
Purchaser on the Purchaser Schedule attached hereto at 100% of such aggregate
principal amount. On January 4, 2017 or any other date prior to January 4, 2017
upon which the Issuer and the Purchasers may agree (herein called the “Closing
Day”), the Issuer will deliver to the Purchasers at the offices of King &
Spalding LLP, 1185 Avenue of the Americas, New York, New York 10036, one or more
Notes registered in its name, evidencing the aggregate principal amount of Notes
to be purchased by each Purchaser and in the denomination or denominations
specified with respect to each Purchaser in the Purchaser Schedule attached
hereto, against payment of the purchase price thereof by transfer of immediately
available funds for credit to the account or accounts of the Issuer set forth in
a written instruction of the Issuer, in the form of Exhibit B attached hereto,
delivered to the Purchasers before the Closing Day.



--------------------------------------------------------------------------------

3. CONDITIONS OF CLOSING. The obligation of any Purchaser to purchase and pay
for the Notes is subject to the satisfaction, on or before the Closing Day, of
the following conditions:

3A. Closing Documents. Such Purchaser shall have received the following, each
dated the Closing Day:

(i) The Note(s) to be purchased by such Purchaser.

(ii) [Intentionally omitted].

(iii) Favorable opinions of Hunton & Williams LLP, special counsel to the
Issuer, and M. Rudolph West, general counsel to the Company, satisfactory to
each Purchaser as to such matters as any Purchaser may reasonably request. The
Issuer hereby directs each such counsel to deliver such opinion, agrees that the
issuance and sale of any Notes will constitute a reconfirmation of such
direction, and understands and agrees that each Purchaser will and hereby is
authorized to rely on such opinion.

(iv) The articles of incorporation of the Issuer, certified as of a recent date
by the secretary of state (or the equivalent governmental authority, as
applicable) of the jurisdiction of organization of the Issuer.

(v) The bylaws of the Issuer, certified by its Secretary.

(vi) An incumbency certificate signed by the Secretary or an Assistant Secretary
and one other officer of the Issuer certifying as to the names, titles and true
signatures of the officers of the Issuer authorized to sign this Agreement, the
Notes and the Note Documents, to the extent the Issuer is a party thereto.

(vii) A certificate of the Secretary of the Issuer (A) attaching resolutions of
the Board of Directors of the Issuer evidencing approval of the transactions
contemplated by this Agreement and the issuance of the Notes and the execution,
delivery and performance thereof, and authorizing certain officers to execute
and deliver the same, and certifying that such resolutions were duly and validly
adopted and have not since been amended, revoked or rescinded, and
(B) certifying that no dissolution or liquidation proceedings as to the Issuer
have been commenced or are contemplated.

(viii) A certificate of an acceptable officer of the Issuer certifying as to the
matters set forth in paragraphs 3C and 3I below.

(ix) A good standing certificate (or the equivalent thereof) as to the Issuer,
from the jurisdiction in which it is organized or incorporated.

(x) Such additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

 

2



--------------------------------------------------------------------------------

3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from King & Spalding, LLP or such other counsel who is acting as special counsel
for it in connection with this transaction, a favorable opinion satisfactory to
such Purchaser as to such matters incident to the matters herein contemplated as
it may reasonably request.

3C. Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true on and as of the Closing Day;
no Event of Default or Default shall have occurred and be continuing.

3D. Purchase Permitted by Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Issuer and such
Purchaser’s representations and disclosures under paragraph 9B) shall not
violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty, liability or other onerous condition under or pursuant to
any applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may request to establish
compliance with this condition.

3E. Payment of Fees and Expenses. The Issuer shall have paid to the Purchasers
any fees due to them pursuant to or in connection with this Agreement and all
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in paragraph 3B to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing
Day.

3F. Payment Instructions. Each Purchaser shall have received the letter
described in paragraph 2 on the letterhead of the Issuer at least 48 hours prior
to the Closing Day.

3G. Sale to Other Purchasers. The Issuer shall have sold against payment to the
other Purchasers the Notes to be purchased by them on the Closing Day and shall
have received payment in full therefor.

3H. Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes.

3I. Material Documents. The restrictions and conditions set forth in this
Agreement and the other Note Documents are permitted under Section 6.08(iv) of
the Bank Credit Agreement.

4. PREPAYMENTS. The Notes shall be subject to required prepayment as and to the
extent provided in paragraph 4A. The Notes shall also be subject to prepayment
under the circumstances set forth in paragraph 4C. Any prepayment made by the
Issuer pursuant to any other provision of this paragraph 4 shall not reduce or
otherwise affect its obligation to make any required prepayment as specified in
paragraph 4A.

 

3



--------------------------------------------------------------------------------

4A. Required Prepayments of Notes. Until the Notes shall be paid in full, the
Company shall apply to the prepayment of the Notes, without Yield-Maintenance
Amount, the sum of $50,000,000 on each of (u) January 4, 2025, (w) January 4,
2026, (x) January 4, 2027, (y) January 4, 2028 and (z) January 4, 2029, and such
principal amounts of the Notes, together with interest thereon to the prepayment
dates, shall become due on such prepayment dates; provided that upon any partial
prepayment of the Notes pursuant to paragraph 4C, the principal amount of each
required prepayment of the Notes becoming due under this paragraph 4A on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase.

4B. [Intentionally Omitted].

4C. Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part, in an
integral multiple of $1,000,000 and not less than $5,000,000, at the option of
the Issuer, at 100% of the principal amount so prepaid plus accrued but unpaid
interest thereon to the prepayment date and the Yield-Maintenance Amount, if
any, with respect to each such Note.

4D. Notice of Optional Prepayment. The Company shall give the holder of each
Note irrevocable written notice of any prepayment pursuant to paragraph 4C not
less than 10 days (or such other period as may be agreed by the Required
Holders) prior to the prepayment date, specifying such prepayment date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of the Notes held by such holder to be prepaid on such date and
that such prepayment is to be made pursuant to paragraph 4C. Notice of
prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the Yield-Maintenance Amount, if any, with respect thereto,
shall become due and payable on such prepayment date. The Company shall, on or
before the day on which it gives written notice of any prepayment pursuant to
paragraph 4C, give telephonic notice of the principal amount of the Notes to be
prepaid and the prepayment date to each holder of the applicable Notes which
shall have designated a recipient of such notices in the Purchaser Schedule
attached hereto or by notice in writing to the Company.

4E. Application of Prepayments. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes pursuant to paragraphs
4A or 4C, the amount to be prepaid shall be applied pro rata to all outstanding
Notes (including, for the purpose of this paragraph 4E only, all Notes prepaid
or otherwise retired or purchased or otherwise acquired by the Company or any of
its Subsidiaries or Affiliates other than by prepayment pursuant to paragraph 4A
or 4C) according to the respective unpaid principal amounts thereof.

4F. No Acquisition of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A or 4C or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder.

 

4



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS. So long as any Note or any amount owing under this
Agreement is outstanding and unpaid, the Issuer covenants as follows:

5A. Financial Statements and Other Information. The Company will deliver to each
holder of any Notes in duplicate:

(i) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit, other than an
exception resulting solely from an upcoming maturity date of the Senior 2012
Notes or the Bank Credit Agreement occurring within one year from the date such
opinion is delivered) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(ii) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(iii) concurrently with any delivery of financial statements under clause (i) or
(ii) above, a certificate of a Financial Officer of the Company: (A) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (B) setting forth reasonably detailed calculations demonstrating
compliance with paragraph 6I and (C) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in paragraph 8D and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(iv) to the extent required to be delivered to the Bank Agent under the Bank
Credit Agreement, concurrently with any delivery of financial statements under

 

5



--------------------------------------------------------------------------------

clause (i) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default under paragraph
6I (which certificate may be limited to the extent required by accounting rules
or guidelines);

(v) as soon as available, but in any event not more than forty-five (45) days
following the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Company for each quarter of such fiscal year;

(vi) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(vii) such financial and other information as such holder, or any qualified
institutional buyer designated by such holder, may reasonably determine to be
necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Company is subject to and in compliance with the
reporting requirements of section 13 or 15(d) of the Exchange Act; for the
purpose of this paragraph 5A(vii), the term “qualified institutional buyer”
shall have the meaning specified in Rule 144A under the Securities Act; and

(viii) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the holder of any
Note may reasonably request.

Documents required to be delivered pursuant to clauses (i), (ii) and (vi) of
this paragraph 5A may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (iii) of this paragraph 5A to the holder of any Note requesting such
paper copies.

5B. Notices of Material Events. The Company will furnish to the holder of any
Note prompt written notice of the following:

(i) the occurrence of any Default known to a Responsible Officer of the Issuer;

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;

(iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

6



--------------------------------------------------------------------------------

(iv) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this paragraph 5B shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

5C. Existence; Conduct of Business. The Company will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights,
qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except where the failure to so
maintain such authority, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any asset sale, merger, consolidation, liquidation or
dissolution permitted under paragraph 6C; provided, further that neither the
Company nor any Subsidiary shall be required to preserve any such rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names if a Responsible Officer should reasonably determine that the
preservation thereof is no longer desirable in the conduct of the Company’s or
such Subsidiary’s business and such failure to so preserve is not materially
adverse to the holders of the Notes.

5D. Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

5E. Maintenance of Properties; Insurance. The Company will, and will cause each
of its Subsidiaries to (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty excepted, in accordance with industry standards and
(ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

5F. Books and Records; Inspection Rights. The Company will, and will cause each
of its Subsidiaries to, keep proper books of record and account in accordance
with GAAP. The Company will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Required Holders, upon reasonable prior
notice, to visit and inspect its properties during normal business hours, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its

 

7



--------------------------------------------------------------------------------

officers and independent accountants (provided that the Company may, if it so
chooses, be present or participate in any such discussions), all at such
reasonable times and as often as reasonably requested; provided that so long as
no Event of Default has occurred and is continuing, (i) such designated
representatives shall not be reimbursed for more than one such visit and
inspection per year and (ii) such representatives shall give the Issuer not less
than three (3) Business Days’ prior notice of its intent to conduct any such
visit and inspection. The Company acknowledges that the representatives
designated by the Required Holders, after exercising their rights of inspection
pursuant to this paragraph 5F, may prepare and distribute to the holders of the
Notes certain reports pertaining to the Company and its Subsidiaries’ assets for
internal use by such holders. To the extent that any holder of a Note or
representative thereof obtains possession of any proprietary information in the
course of such visit or inspection, such holder or representative shall handle
such information in accordance with paragraph 11X of this Agreement.

5G. Compliance with Laws and Material Contractual Obligations. The Company will,
and will cause each of its Subsidiaries to: (i) comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (including without limitation Environmental Laws) and (ii) perform in
all material respects its obligations under material agreements to which it is a
party, except, in the case of clauses (i) and (ii) of this paragraph 5G, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

5H. Use of Proceeds. The proceeds from the sale of the Notes will be used only
to finance the working capital needs, and for general corporate purposes, of the
Issuer and its Subsidiaries in the ordinary course of business. No part of the
proceeds of any Note will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X, and neither the Issuer nor any Subsidiary of
the Issuer owns or has any present intention of acquiring any “margin stock” as
defined in Regulation U of the Board (herein called “margin stock”).

None of the proceeds from the sale of any Notes will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any margin stock or for the purpose of maintaining,
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any stock that is currently a margin stock or for any other purpose
which might constitute this transaction a “purpose credit” within the meaning of
such Regulation U.

6. NEGATIVE COVENANTS. So long as any Note or any amount owing under this
Agreement is outstanding and unpaid, the Issuer covenants as follows:

6A. Subsidiary Indebtedness. The Company will not permit any Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(i) the obligations incurred under the Note Documents;

(ii) Indebtedness of any Subsidiary existing on the date hereof and set forth in
Schedule 6A and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof (other than for accrued interest, premiums, costs and
expenses);

 

8



--------------------------------------------------------------------------------

(iii) Indebtedness of any Subsidiary to the Company or any other Subsidiary, and
Guarantees by any Subsidiary of Indebtedness of another Subsidiary permitted
under clause (i), (ii), (iv) or (v) of this paragraph 6A;

(iv) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than for accrued interest, premiums, costs and expenses); provided that
(A) such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (iv), when
aggregated with the principal amount of similar Indebtedness of the Company,
shall not exceed $150,000,000 at any time outstanding;

(v) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(vi) Indebtedness of any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (vi) at any time
(excluding Indebtedness of any Subsidiary that has guaranteed the obligations of
the Issuer under the Note Documents pursuant to documentation in form and
substance reasonably satisfactory to the Required Holders), when aggregated with
the Indebtedness of the Company and/or any Subsidiary secured by a Lien under
paragraph 6B(vi) at such time, shall not exceed the greater of (x) $300,000,000
and (y) twenty percent (20%) of the Company’s Consolidated Net Tangible Assets;
provided, that no Indebtedness of any Subsidiary (other than the Foreign
Subsidiary Borrowers) incurred or guaranteed under the Bank Credit Agreement
shall be permitted under this clause (vi); and

(vii) Indebtedness (including Guarantees of Indebtedness) of any Subsidiary
incurred in connection with the Bank Credit Agreement, to the extent that each
Subsidiary providing such a Guarantee has Guaranteed the obligations of the
Issuer under the Note Documents pursuant to documentation in form and substance
reasonably satisfactory to the Required Holders.

6B. Liens. The Company will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(i) Permitted Encumbrances;

(ii) any Lien on Excluded Real Property;

(iii) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6B; provided that (A) such

 

9



--------------------------------------------------------------------------------

Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof (other than for
accrued interest, premiums, costs and expenses);

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(v) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (A) such security interests secure
Indebtedness permitted by clause (iv) of paragraph 6A or similar Indebtedness of
the Company, in an aggregate principal amount not to exceed $150,000,000,
(B) such security interests and the Indebtedness secured thereby are incurred
prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (D) such security interests shall not apply to any other property or
assets of the Company or any Subsidiary; and

(vi) Liens on assets of the Company and its Subsidiaries not otherwise permitted
above; provided that the aggregate outstanding principal amount of Indebtedness
and other obligations of the Company and its Subsidiaries subject to such Liens
permitted by this clause (vi) at any time (when aggregated with the aggregate
outstanding principal amount of Indebtedness of Subsidiaries permitted under
paragraph 6A(vi) at such time) shall not exceed the greater of (x) $300,000,000
and (y) twenty percent (20%) of the Company’s Consolidated Net Tangible Assets;
provided, further, that no Lien permitted under this clause (vi) shall be
granted to secure Indebtedness under the Bank Credit Agreement, the Senior 2012
Note Indenture or any other agreement that evidences or governs Indebtedness for
borrowed money in an aggregate principal amount that exceeds $50,000,000 unless
and until the Notes and any guaranty delivered in connection therewith are
secured equally and ratably with such Indebtedness pursuant to documentation
reasonably satisfactory to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and its Subsidiaries from counsel that is reasonably
acceptable to the Required Holders (it being understood and agreed that the
counsel to the Issuer referred to in paragraph 3A(iii) shall be reasonably
satisfactory to the Required Holders to the extent such counsel render opinions
of the same type as covered by such counsel in the opinions delivered under
paragraph 3A(iii)).

 

10



--------------------------------------------------------------------------------

6C. Fundamental Changes and Asset Sales (i) The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Company and its
Subsidiaries (taken as a whole), or all or substantially all of the Equity
Interests of its Subsidiaries (taken as a whole) (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(A) any Person (including any Subsidiary) may merge into or consolidate with the
Company or any Subsidiary in a transaction in which the Company or such
Subsidiary is the surviving corporation;

(B) any Subsidiary may merge into any other Subsidiary;

(C) any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to the Company or any other Subsidiary; and

(D) any Subsidiary that is not a Material Subsidiary may liquidate or dissolve
if a Responsible Officer of the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the holders of the Notes.

(ii) The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than (A) businesses of the
type conducted by the Company and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related or incidental thereto and
(B) real estate holding and/or development activities.

(iii) The Company will not, nor will it permit any of its Subsidiaries to,
change its fiscal year from the basis in effect on the Closing Day.

6D. Swap Agreements. The Company will not, and will not permit any of its
Subsidiaries to, enter into any Swap Agreement, except (i) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (ii) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

6E. Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or
among the Company and its wholly owned Subsidiaries not involving any other
Affiliate and (iii) any Restricted Payment permitted by paragraph 6F.
Notwithstanding the foregoing, transactions with the Charitable Foundation shall
in no event be considered to be transactions with an Affiliate.

 

11



--------------------------------------------------------------------------------

6F. Restricted Payments. The Company will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (i) the Company may declare and pay
dividends, including in connection with any stock split, with respect to its
Equity Interests payable solely in additional shares of its common stock,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (iii) the Company may make Restricted Payments pursuant to and
in accordance with stock option equity or equity-based incentive plans or other
benefit plans or retainer arrangements for directors, management or employees of
the Company and its Subsidiaries and (iv) the Company and its Subsidiaries may
make any other Restricted Payment so long as, prior to making such Restricted
Payment and after giving effect (including giving effect on a Pro Forma Basis)
thereto (A) no Default or Event of Default has occurred and is continuing and
(B) the Leverage Ratio is less than or equal to 3.50 to 1.00; provided, however,
that this paragraph 6F(iv) shall not prohibit the payment of any such Restricted
Payments within 60 days after the date of declaration thereof, if as of the date
of declaration such payment would have been permitted under this paragraph
6F(iv).

6G. Restrictive Agreements. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (ii) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Note Document, the Bank
Credit Agreement or the Senior 2012 Note Documents, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to any asset sale pending such
sale, provided such restrictions and conditions apply only to such assets and
such sale is permitted hereunder, (D) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if (1) such restrictions or conditions are customary
for such Indebtedness and (2) in the case of such restrictions or conditions
applicable to the Issuer (other than restrictions or conditions imposed by
agreements relating to Indebtedness in an aggregate principal amount of less
than $10,000,000), such restrictions and conditions are no more restrictive than
the comparable restrictions and conditions set forth in this Agreement,
(E) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (F) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

6H. Sale and Leaseback Transactions. The Company shall not, nor shall it permit
any Subsidiary to, enter into any Sale and Leaseback Transaction after the
Closing Day, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $50,000,000
in the aggregate during any fiscal year of the Company, determined on a
consolidated basis for the Company and its Subsidiaries.

 

12



--------------------------------------------------------------------------------

6I. Financial Covenants. (i) Maximum Leverage Ratio. The Company will not permit
the ratio (the “Leverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2017, of (A) Consolidated Total
Indebtedness to (B) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Company and its Subsidiaries on a consolidated basis, to be greater than
3.50 to 1.00; provided that to the extent that an Increased Leverage Period is
in effect, then the Leverage Ratio shall not be greater than 4.00 to 1.00.

(ii) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after March 31, 2017, of (A) Consolidated EBIT to
(B) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

6J. Sanctions Laws and Regulations. (i) The Company will not, and will not
permit its Subsidiaries to, directly or indirectly use the proceeds of the Notes
(i) for any purpose which would breach the U.K. Bribery Act 2010, the United
States Foreign Corrupt Practices Act of 1977 or other similar legislation in
other jurisdictions; (ii) in each case in any manner that will result in any
Sanctions Violations, to fund, finance or facilitate any activities, business or
transaction of or with any Designated Person or in any Sanctioned Country;
(iii) in any other manner that will result in any Sanctions Violations by any
party to this Agreement or (iv) in each case, except as could not reasonably be
expected to result in a Material Adverse Effect or could not reasonably be
expected to result in any Sanctions Violations by, or liability to, any holder
of any Notes, for any purpose which would breach Anti-Corruption Laws.

(ii) The Company will not, and will not permit its Subsidiaries to, use funds or
assets obtained directly or indirectly from transactions with or otherwise
relating to (i) Designated Persons in any manner which would result in a
Sanctions Violation; or (ii) any Sanctioned Country in any manner that would
result in a Sanctions Violation, to pay or repay any amount owing to the holders
of the Notes under this Agreement.

(iii) The Company will, and shall ensure that each of its Subsidiaries will
(i) maintain policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws; and (ii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Notes from being used contrary to
the representations and undertakings set forth herein.

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Issuer defaults in the payment of any principal of, or Yield-Maintenance
Amount payable with respect to, any Note when the same shall become due, either
by the terms thereof or otherwise as herein provided;

 

13



--------------------------------------------------------------------------------

(ii) the Issuer defaults in the payment of any interest on any Note or any other
amount (other than an amount referred to in clause (i) of this paragraph 7A) for
more than three (3) Business Days after the date due;

(iii) any representation or warranty made or deemed made by or on behalf of the
Issuer or any Subsidiary in or in connection with this Agreement or any other
Note Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Note Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(iv) the Issuer shall fail to observe or perform any covenant, condition or
agreement contained in paragraphs 5A, 5B, 5C (with respect to the Issuer’s
existence) or 5H, paragraph 6 or paragraph 12;

(v) the Issuer shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clauses
(i), (ii) or (iv) of this paragraph 7A) or any other Note Document, and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Required Holders to the Company (which notice will be given at
the request of any holder of a Note);

(vi) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace and cure periods);

(vii) (A) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (A) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness or (B) any “Event of Default” under the
Bank Credit Agreement (or equivalent provision) occurs (whether or not waived or
cured);

(viii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

14



--------------------------------------------------------------------------------

(ix) the Company or any Material Subsidiary shall (A) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (viii) of this paragraph 7A, (C) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any action for the purpose of effecting any of
the foregoing;

(x) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(xi) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by an unaffiliated third party
insurer that has not denied coverage) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;

(xii) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(xiii) a Change in Control shall occur;

(xiv) any material provision of any Note Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Company or
any Subsidiary shall challenge the enforceability of any Note Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Note Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or

(xv) the subordination provisions of any Subordinated Indebtedness shall cease
to be in full force and effect (other than in accordance with their terms);

then (a) if such event is an Event of Default specified in clauses (i) or
(ii) of this paragraph 7A, any holder of any Note (other than the Issuer or any
of its Subsidiaries or Affiliates) may at its option, by notice in writing to
the Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon and the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind (including, without limitation, notice of intent to
accelerate), all of which are hereby waived by the Issuer, (b) if such event is
an Event of Default specified in clauses (viii) or (ix) of this paragraph 7A
with respect to the Issuer,

 

15



--------------------------------------------------------------------------------

all of the Notes at the time outstanding shall automatically become immediately
due and payable together with interest accrued thereon and the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind (including, without limitation, notice of intent to
accelerate and notice of acceleration of maturity), all of which are hereby
waived by the Issuer, and (c) with respect to any event constituting an Event of
Default (including an event described in clause (a) above), the Required Holders
of the Notes may at its or their option, by notice in writing to the Company,
declare all of the Notes to be, and all of the Notes shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
the Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate), all of which are hereby waived by
the Issuer.

The Issuer acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Issuer (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Issuer in the event
that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 7A, the
Required Holders of the Notes may, by notice in writing to the Company, rescind
and annul such declaration and its consequences if (i) the Issuer shall have
paid all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield-Maintenance Amount at the rate
specified in the Notes, (ii) the Issuer shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes or this Agreement. No such
rescission or annulment shall extend to or affect any subsequent Event of
Default or Default or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

7D. Other Remedies. If any Event of Default shall occur and be continuing, the
holder of any Note may proceed to protect and enforce its rights under this
Agreement and such Note by exercising such remedies as are available to such
holder in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

 

16



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES. The Issuer represents and warrants to the
Purchasers as follows:

8A. Organization; Powers; Subsidiaries. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite organizational power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 8A hereto identifies
each Subsidiary as of the Closing Day, noting whether such Subsidiary is a
Material Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Company and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 8A as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens (it being understood and agreed that the representation and warranty
contained in this sentence shall cease to apply to any such shares or other
equity interests to the extent such shares or other equity interests have been
sold, transferred or otherwise disposed of by the Company or such Subsidiary to
a non-affiliated third party in accordance with the terms of this Agreement
following the Closing Day). Other than pursuant to stock option equity or
equity-based incentive plans or other benefit plans or retainer arrangements for
directors, management or employees of the Company and its Subsidiaries or as
otherwise permitted by this Agreement, there are no outstanding commitments or
other obligations of the Company or any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Company or any Subsidiary.

8B. Authorization; Enforceability. The Transactions are within the Issuer’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Note
Documents to which the Issuer is a party have been duly executed and delivered
by the Issuer and constitute a legal, valid and binding obligation of the
Issuer, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

8C. Governmental Approvals; No Conflicts. The Transactions (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company or any of
its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any of its Subsidiaries, and (iv) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

17



--------------------------------------------------------------------------------

8D. Financial Condition; No Material Adverse Change. (i) The Company has
heretofore furnished to the Purchasers its consolidated balance sheet and
statements of income, stockholders equity and cash flows (A) as of and for the
fiscal year ended December 31, 2015 reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2016, June 30, 2016 and September 30,
2016, in each case, certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (B) above.

(ii) Since December 31, 2015, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

8E. Properties. (i) Each of the Company and its Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, other than Liens permitted by paragraph 6B.

(ii) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

8F. Litigation, Environmental and Labor Matters. (i) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of a Responsible Officer of the
Company, threatened in writing against the Company or any of its Subsidiaries
(A) as to which there is a reasonable likelihood of an adverse determination and
which, if adversely determined, could, individually or in the aggregate, result
in a Material Adverse Effect or (B) that involve this Agreement or the
Transactions.

(ii) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (A) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (B) has become
subject to any Environmental Liability, (C) has received notice of any claim
with respect to any Environmental Liability or (D) knows of any basis for any
Environmental Liability on the part of the Company or any of its Subsidiaries.

(iii) There are no strikes, lockouts or slowdowns against the Company or any of
its Subsidiaries pending or, to the knowledge of any Responsible Officer,
threatened in writing. The hours worked by and payments made to employees of the
Company and its Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law relating to such matters. All material payments due from the Company
or any of its

 

18



--------------------------------------------------------------------------------

Subsidiaries, or for which any claim may be made against the Company or any of
its Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as liabilities on the books of the
Company or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Company or any
of its Subsidiaries is bound.

8G. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including, without limitation, Anti-Corruption Laws)
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

8H. Investment Company Status. Neither the Company nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

8I. Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (ii) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

8J. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The execution and delivery of this Agreement and the
issuance and sale of the Notes will be exempt from or will not involve any
transaction which is subject to the prohibitions of section 406 of ERISA and
will not involve any transaction in connection with which a penalty could be
imposed under section 502(i) of ERISA or a tax could be imposed pursuant to
section 4975 of the Code. The representation by the Issuer in the preceding
sentence is made in reliance upon and subject to the accuracy of the
representations and disclosures of each Purchaser in paragraph 9B as to the
source of funds to be used by it to purchase any Notes.

8K. Disclosure. The Issuer have disclosed to the Purchasers all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information (other than information of a general economic or industry nature)
furnished by or on behalf of the Company or any Subsidiary to the Purchasers in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Issuer represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

19



--------------------------------------------------------------------------------

8L. Federal Reserve Regulations. Neither the Issuer, nor any agent acting on
behalf of the Issuer, has taken any action which might cause this Agreement or
the Notes to violate Regulation U, Regulation T or any other regulation of the
Board or to violate the Exchange Act, in each case as in effect now or as the
same may hereafter be in effect. The Issuer is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock and the aggregate market value of
all margin stock owned by the Issuer and its Subsidiaries does not exceed 10% of
the aggregate value of the assets thereof, as determined by any reasonable
method. None of the proceeds from the sale of any Notes will be used to finance
a Hostile Tender Offer.

8M. Liens. There are no Liens on any of the real or personal properties of the
Company or any Subsidiary except for Liens permitted by paragraph 6B.

8N. No Default. No Default or Event of Default has occurred and is continuing.

8O. No Burdensome Restrictions. The Issuer is not subject to any Burdensome
Restrictions except Burdensome Restrictions permitted under paragraph 6G.

8P. Sanctions Laws and Regulations. (i) None of the Company or its Subsidiaries
or to the knowledge of a Responsible Officer their respective directors,
officers, employees, agents or representatives acting or benefiting in any
capacity in connection with this Agreement (i) is a Designated Person; (ii) is a
Person that is owned or controlled by a Designated Person; (iii) is located,
organized or resident in a Sanctioned Country; or (iv) in each case, except as
could not reasonably be expected to result in a Material Adverse Effect or could
not reasonably be expected to result in any Sanctions Violation by, or liability
to, a holder of any Notes, has directly or indirectly engaged in, or is now
directly or indirectly engaged in, any dealings or transactions (1) with any
Designated Person, (2) in any Sanctioned Country, or (3) otherwise in violation
of Sanctions.

(ii) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Subsidiary has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (A) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (B) inducing a Governmental Official to do or omit
to do any act in violation of the Governmental Official’s lawful duty, or
(C) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder.

(iii) The Company and its Subsidiaries and to the knowledge of a Responsible
Officer their respective directors, officers, employees, and agents have
conducted their business in compliance with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

20



--------------------------------------------------------------------------------

8Q. Offering of Notes.

(i) Neither the Issuer, nor any agent acting on behalf of the Issuer, has,
directly or indirectly, offered the Notes or any similar security of the Issuer
for sale to, or solicited any offers to buy the Notes or any similar security of
the Issuer from, or otherwise approached or negotiated with respect thereto
with, any Person other than the Purchaser(s) and not more than 10 other
Institutional Investors, and neither the Issuer nor any agent acting on behalf
of the Issuer has taken or will take any action which would subject the issuance
or sale of the Notes to the provisions of Section 5 of the Securities Act or to
the provisions of any securities or Blue Sky law of any applicable jurisdiction.

(ii) The Notes are not of the same class as securities of the Issuer, if any,
listed on a national securities exchange, registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control.

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

21



--------------------------------------------------------------------------------

(iii) the Source is either (A) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (B) a bank collective investment fund, within
the meaning of PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of Part
VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, and
managed in such investment fund, represent 10% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
clause (iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

 

22



--------------------------------------------------------------------------------

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

9C. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Issuer and its Subsidiaries in connection with its purchase of the Notes
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Issuer. No holder of Notes shall have any duty or
responsibility to any other holder of Notes, either initially or on a continuing
basis, to make any such investigation or appraisal or to provide any credit or
other information with respect thereto. No holder of Notes is acting as agent or
in any other fiduciary capacity on behalf of any other holder of Notes.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to paragraph 4C or is declared to be immediately
due and payable pursuant to paragraph 7A, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the Business Day next preceding the Settlement Date
with respect to such Called Principal, on the display designated as “Page PX1”
(or such other display as may replace Page PX1) on Bloomberg Financial Markets
for the most recently issued actively traded on the run U.S. Treasury securities
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or (ii) if such yields are not reported as of such
time or the yields reported as of such time are not ascertainable (including by
way of interpolation), the Treasury Constant Maturity Series Yields reported,
for the latest day for which such yields have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.

 

23



--------------------------------------------------------------------------------

“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to paragraph 4C or
is declared to be immediately due and payable pursuant to paragraph 7A, as the
context requires.

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal. The Yield-Maintenance Amount shall in no event be less than zero.

10B. Other Terms.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company, except a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its affiliated companies concerning
or relating to bribery or corruption, including but not limited to, the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Bank Agent” means any Person (including its branches and affiliates) in its
capacity as administrative agent for the lenders party to the Bank Credit
Agreement.

“Bank Credit Agreement” means that certain Credit Agreement, dated as of
October 28, 2014, by and among the Company, certain Subsidiaries of the Company
from time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as the administrative agent, as amended by Amendment
No. 1 to Credit Agreement, dated as of July 15, 2016, and Amendment No. 2 to
Credit Agreement, dated as of December 22, 2016, and as the same may be further
amended, restated, amended and restated, refinanced, supplemented, replaced or
otherwise modified from time to time.

 

24



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Business Day” means any day other than (i) a Saturday or a Sunday and (ii) a
day on which commercial banks in New York City are required or authorized to be
closed.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (i) or (ii) of paragraph 6G.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means: (i) any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), other than Bruce C. Gottwald, Floyd D. Gottwald, Jr. or members of
their respective families, or investment entities owned entirely (directly or
indirectly) by them or members of their respective families, either individually
or acting in concert with one or more other persons, shall have acquired
beneficial ownership, directly or indirectly, of securities of the Company (or
other securities convertible into such securities) representing 25% or more of
the combined voting power of all securities of the Company entitled to vote in
the election of members of the governing body of the Company, other than
securities having such power only by reason of the happening of a contingency;
(ii) the occurrence, during any period of 24 consecutive months, of a change in
the composition of the governing body of the Company such that a majority of the
members of any such governing body are not Continuing Members; (iii) the
occurrence of any “Change of Control” or similar event as defined in any
agreement or instrument evidencing any Material Indebtedness with an original
principal amount in excess of $50,000,000; (iv) the failure at any time of the
Company to legally and beneficially own and control 100% of the issued and
outstanding shares of capital stock of Ethyl Corporation or Afton Chemical
Corporation or the failure at any time of the Company to have the ability to
elect all of the governing body of Ethyl Corporation or Afton Chemical
Corporation; or (v) the Company ceases to own, directly or indirectly, and
Control 100% (other than directors’ qualifying shares) of the ordinary voting
and economic power of any Foreign Subsidiary Borrower.

“Charitable Foundation” means The NewMarket Foundation, a non-stock, non-profit
Virginia corporation formed by the Company which qualifies as an exempt
organization under section 501(c)(3) of the Code which is organized and operated
solely for charitable purposes.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing Day” has the meaning specified in paragraph 2.

 

25



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning specified in the preamble.

“Competitor” means any Person who is engaged directly, as a significant part of
its activities, in the business of manufacturing and selling lubricant and fuel
additives.

“consolidated” means the consolidation of the accounts of the Company and its
Subsidiaries in accordance with GAAP, including principles of consolidation,
consistent with those applied in the preparation of the consolidated financial
statements referred to in paragraph 5A(i).

“Consolidated EBIT” means, for any period, (i) Consolidated EBITDA for such
period minus (ii) depreciation and amortization associated with Consolidated
EBITDA for such period.

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and to the extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) extraordinary or non-recurring
non-cash expenses or losses incurred other than in the ordinary course of
business, (vi) non-cash expenses related to stock based compensation minus, to
the extent included in Consolidated Net Income, (1) interest income, (2) income
tax credits and refunds (to the extent not netted from tax expense), (3) any
cash payments made during such period in respect of items described in clauses
(v) or (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred and (4) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Company and its Subsidiaries in accordance with
GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the Company
or any Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving effect thereto on a
Pro Forma Basis as if such Material Acquisition occurred on the first day of
such Reference Period.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP). In the event that the Company or

 

26



--------------------------------------------------------------------------------

any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a Pro Forma Basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that
there shall be excluded any income (or loss) of any Person other than the
Company or a Subsidiary, but any such income so excluded may be included in such
period or any later period to the extent of any cash dividends or distributions
actually paid in the relevant period to the Company or any wholly owned
Subsidiary of the Company.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Company and its Subsidiaries, as set forth in the most recent balance sheet
required to be delivered pursuant to paragraph 5A(i) or 5A(ii), in each case,
giving pro forma effect to any Material Acquisition or Material Disposition that
shall have occurred since the end of the applicable fiscal quarter, minus
(i) all current liabilities and (ii) goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other like intangibles.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (ii) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (iii) Indebtedness of the type referred
to in clauses (i) or (ii) hereof of another Person guaranteed by the Company or
any of its Subsidiaries.

“Continuing Members” means any member of the governing body of the Company
(i) who was a member of such governing body on the first day of a period of 24
consecutive months or (ii) whose nomination for election or election to such
governing body was approved by a majority of the members who were either members
of such governing body on the first day of such period or whose nomination or
election was previously so approved.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any of the events specified in paragraph 7A, whether or not any
requirement for such event to become an Event of Default has been satisfied.

 

27



--------------------------------------------------------------------------------

“Default Rate” means, at any time upon the occurrence of an Event of Default and
until such Event of Default has been cured or waived in writing, a rate of
interest per annum from time to time equal to the lesser of (i) the maximum rate
permitted by applicable law and (ii) the greater of (A) two percent (2%) over
the rate of interest in effect immediately prior to such Event of Default and
(B) two percent (2%) over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association from time to time in New York City as its Prime
Rate.

“Designated Persons” means any Person listed on a Sanctions List.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material, or to human health and safety matters (including occupational health
and safety) involving exposure to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under section 414 of
the Code.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to section 412(d)

 

28



--------------------------------------------------------------------------------

of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (v) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (vii) the receipt by the Company or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate
of any notice, concerning a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Real Property” means the real property listed on Schedule 1A.

“Fair Market Value” means, at any time with respect to any property of any kind
or character, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller, under no compulsion to buy or sell, respectively.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Foreign Subsidiary Borrower” means any Subsidiary (other than a Domestic
Subsidiary) that becomes a Foreign Subsidiary Borrower pursuant to Section 2.23
of the Bank Credit Agreement (or any successor provision) and that has not
ceased to be a Foreign Subsidiary Borrower pursuant to such Section.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

29



--------------------------------------------------------------------------------

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other payment obligation of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation
or (iv) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or payment obligation; provided
that the term Guarantee shall not include endorsements for collection or
deposit, in either case, in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity.

“including” means, unless the context clearly requires otherwise, “including
without limitation”.

“Increased Leverage Period” means (i) any fiscal quarter in which (A) the
Company or any of its Subsidiaries consummates a Material Acquisition and
(B) the Company notifies the holders of the Notes in writing of its intent to
increase the maximum required Leverage Ratio as a result thereof (such notice,
an “Increase Election”) and (ii) the immediately following three fiscal
quarters; provided, however, that the Company may not elect to implement an
Increased Leverage Period more than twice during the term of this Agreement.

 

30



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all obligations of such Person upon which interest
charges are customarily paid (other than accounts payable), (iv) all obligations
of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (v) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided that the amount of such Indebtedness
shall be deemed to be the lesser of (x) the outstanding principal amount of such
Indebtedness plus all accrued and unpaid interest relating thereto and (y) the
fair market value of the property secured by any such Lien, (vii) all Guarantees
by such Person of Indebtedness of others, (viii) all Capital Lease Obligations
of such Person, (ix) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty,
(x) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances and (xi) all obligations of such Person under Sale and
Leaseback Transactions. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“INHAM Exemption” shall have the meaning specified in paragraph 9B(v).

“Institutional Investor” means any insurance company, commercial, investment or
merchant bank, finance company, mutual fund, registered money or asset manager,
savings and loan association, credit union, registered investment advisor,
pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act, or any successor law, rule or regulation) or “accredited
investor” (as such term is defined under Regulation D promulgated under the
Securities Act, or any successor law, rule or regulation).

“Issuer” shall have the meaning specified in preamble.

“Interest Coverage Ratio” has the meaning assigned to such term in paragraph
6I(ii).

“Leverage Ratio” has the meaning assigned to such term in paragraph 6I(i).

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (iii) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

31



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (i) constitutes (A) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (B) all or substantially all of the common stock or other Equity
Interests of a Person, and (ii) involves the payment of consideration by the
Company or any of its Subsidiaries in excess of $50,000,000

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (ii) the validity or enforceability of this Agreement or the
rights or remedies of the holders of the Notes hereunder.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$50,000,000.

“Material Indebtedness” means Indebtedness (other than Indebtedness evidenced by
the Notes), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (i) which guarantees Material
Indebtedness with an original principal amount in excess of $50,000,000,
(ii) which, as of the most recent fiscal quarter of the Company, for the period
of four consecutive fiscal quarters then ended, for which financial statements
have been delivered pursuant to paragraph 5A, contributed greater than five
percent (5%) of the Company’s Consolidated EBITDA for such period or (iii) which
contributed greater than five percent (5%) of the Company’s Consolidated Total
Assets as of such date.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i).

“Net Mark-to-Market Exposure” of any Person means, as of any date of
determination with respect to any obligations arising under any Swap Agreement,
the excess (if any) of all unrealized losses over all unrealized profits of such
Person arising from such obligation. “Unrealized losses” means the fair market
value of the cost to such Person of replacing the Swap Agreement giving rise to
such obligation as of the date of determination (assuming the Swap Agreement to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

 

32



--------------------------------------------------------------------------------

“Note Document” means, collectively, this Agreement, the Notes and any guaranty,
other agreement or instrument executed in connection with the foregoing.

“Notes” shall have the meaning specified in paragraph 1.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with paragraph 5D;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are either not overdue by more than forty-five
(45) days or are being contested in compliance with paragraph 5D;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments and Liens arising under ERISA or the
Code with respect to an employee benefit plan (as defined in Section 313 of
ERISA) that do not constitute an Event of Default under clause (xi) or clause
(xii), respectively, of paragraph 7;

(f) easements, defects in title, zoning, land use and building laws
restrictions, rights-of-way, covenants, restrictions and similar encumbrances on
real property imposed by law, recorded in land records or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Company or any Subsidiary;

(g) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii);

 

33



--------------------------------------------------------------------------------

(h) Liens arising from filing UCC financing statements relating solely to
(i) leases not prohibited by this Agreement and (ii) consignments and/or
bailments;

(i) Liens and deposits in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Company or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

(k) licenses (with respect to intellectual property and other property), leases
or subleases granted to third parties and not adversely interfering in any
material respect with the ordinary conduct of the business of the Company or its
Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to paragraph 5A.

“PTE” shall have the meaning specified in paragraph 9B(i).

“Purchasers” means The Prudential Insurance Company of America, The Gibraltar
Life Insurance Co., Ltd., The Lincoln National Life Insurance Company, The
Prudential Life Insurance Company, Ltd., and their respective successors and
assigns with respect to the Notes.

“QPAM Exemption” shall have the meaning specified in paragraph 9B.

“Related Party” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

34



--------------------------------------------------------------------------------

“Responsible Officer” means any of the president, the chief executive officer,
the chief operating officer, a Financial Officer or a vice president of the
Issuer or such other representative of the Issuer as may be designated in
writing by any one of the foregoing with the consent of the Required Holders;
and, with respect to the financial covenants only, a Financial Officer of the
Company.

“Required Holders” means the holder or holders of more than 50% of the aggregate
principal amount of the Notes, as the context may require, from time to time
outstanding.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

“Sanctions” means;

(a) economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (i) the U.S. government and administered by OFAC,
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom; and

(b) economic or financial sanctions imposed, administered or enforced from time
to time by the U.S. State Department, the U.S. Department of Commerce or the
U.S. Department of the Treasury.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State or
any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

“Sanctions Violations” means any violation of any Sanctions by the Company or
any of its Subsidiaries, or a holder of any Notes, as such Sanctions Lists or
Sanctions are in effect from time to time.

“SEC” means the United States Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Senior 2012 Note Documents” means the Senior 2012 Notes, the Senior 2012 Note
Indenture, the Senior 2012 Note Guaranty and each other document executed in
connection with the Senior 2012 Notes, as each such document may be amended,
restated, supplemented or otherwise modified from time to time thereafter.

“Senior 2012 Note Guaranty” means any guaranty executed and delivered pursuant
to the Senior 2012 Note Indenture.

“Senior 2012 Note Indenture” means the Indenture entered into by the Company and
the trustee named therein pursuant to which the Senior 2012 Notes are issued, as
such Indenture may be amended, restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time thereafter.

“Senior 2012 Notes” means the Company’s $350,000,000 in aggregate principal
amount of 4.10% Senior Notes due December 15, 2022, issued pursuant to the
Senior 2012 Note Indenture, as such Senior 2012 Notes may be amended, restated,
supplemented, extended, renewed, replaced or otherwise modified from time to
time.

“Subordinated Indebtedness” means any Indebtedness for borrowed money of the
Company or any Subsidiary with an original principal amount in excess of
$50,000,000 (other than intercompany Indebtedness permitted by paragraph
6A(iii)) which is subordinated by the terms of the Subordinated Indebtedness
Documents in right of payment to the obligations under the Note Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company. For purposes of this Agreement
and the other Note Documents, the Charitable Foundation shall not be considered
to be a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

 

36



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Transactions” means the execution, delivery and performance by the Issuer of
this Agreement and the other Note Documents, the issuance of the Notes and the
use of the proceeds thereof.

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased by any Purchaser under this Agreement.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly Owned Subsidiary” means any corporation or other business entity, all of
the stock or other equity security of every class (other than a de minimis
number of directors’ qualifying shares) of which is, at the time as of which any
determination is being made, owned by the Company either directly or through
Wholly Owned Subsidiaries, and which has outstanding no options, warrants,
rights or other securities entitling the holder thereof (other than the Company
or a Wholly Owned Subsidiary) to acquire shares of capital stock or other equity
interests of such corporation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

10C. Accounting Principles, Terms and Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the holders of Notes that the Company wishes to
amend any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Required Holders notifies the Company that the Required
Holders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Company’s compliance with such
provision shall be determined on the basis of GAAP as in effect

 

37



--------------------------------------------------------------------------------

and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in a manner
satisfactory to the Company and the Required Holders. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Any reference herein to any specific citation, section
or form of law, statute, rule or regulation shall refer to such new, replacement
or analogous citation, section or form should such citation, section or form be
modified, amended or replaced.

11. MISCELLANEOUS.

11A. Note Payments. So long as any Purchaser shall hold any Note, the Issuer
will make payments of principal of, interest on, and any Yield-Maintenance
Amount payable with respect to, such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 12:00 noon, New York City time, on the date due) to (i) the account or
accounts of such Purchaser specified in the Purchaser Schedule attached hereto
in the case of any Note or (ii) such other account or accounts in the United
States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment. Each Purchaser agrees that, before disposing of any Note, it
will make a notation thereon (or on a schedule attached thereto) of all
principal payments previously made thereon and of the date to which interest
thereon has been paid. The Issuer agrees to afford the benefits of this
paragraph 11A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 11A. No holder shall be required to
present or surrender any Note or make any notation thereon, except that upon
written request of the Issuer made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, the applicable holder shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Issuer at its principal executive office.

11B. Expenses; Indemnification. Whether or not the transactions contemplated
hereby shall be consummated, the Issuer shall pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable and documented out-of-pocket expenses arising in connection with such
transactions, including (i) (A) all stamp and documentary taxes and similar
charges, (B) costs of obtaining a private placement number for the Notes and
(C) reasonable fees and expenses of brokers, agents, dealers, investment banks
or other intermediaries or placement agents, in each case as a result of the
execution and delivery of this Agreement or the issuance of the Notes;
(ii) document production and duplication charges and the

 

38



--------------------------------------------------------------------------------

reasonable and documented fees and expenses of any special counsel engaged by
such Purchaser or such Transferee in connection with (A) this Agreement and the
transactions contemplated hereby and (B) any subsequent proposed waiver,
amendment or modification of, or proposed consent under, this Agreement, whether
or not such the proposed action shall be effected or granted; (iii) the costs
and expenses, including attorneys’ and financial advisory fees, incurred by such
Purchaser or such Transferee in enforcing (or determining whether or how to
enforce) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the transactions contemplated hereby or by
reason of such Purchaser’s or such Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any workout,
restructuring or renegotiation proceeding or bankruptcy case; and (iv) any
judgment, liability, claim, order, decree, cost, fee, expense, action or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Issuer.

The Issuer will promptly pay or reimburse each Purchaser or holder of a Note
(upon demand, in accordance with each such Purchaser’s or holder’s written
instructions) for all fees and costs paid or payable by such Purchaser or holder
to the SVO in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with the SVO or any successor organization acceding to the authority
thereof.

The Issuer shall indemnify each holder of the Notes and each of its Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Notes, the other Note Documents, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or under the Notes,
the other Note Documents, or the consummation of the transactions contemplated
hereby or thereby, (ii) any Notes or the use of the proceeds thereof, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Issuer or any of its Subsidiaries, or any
Environmental Liability related in any way to the Issuer or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Issuer or any of
the Issuer’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This paragraph
11B shall not apply with respect to Taxes other than any Taxes that are
permitted under relevant applicable law as losses or damages arising from any
non-Tax claim.

The obligations of the Issuer under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

 

39



--------------------------------------------------------------------------------

11C. Consent to Amendments. This Agreement may be amended, and the Issuer may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Issuer shall obtain the written consent to such
amendment, action or omission to act, of the Required Holders of the Notes
except that, (i) with the written consent of the holders of all Notes, and if an
Event of Default shall have occurred and be continuing, of the holders of all
Notes, at the time outstanding (and not without such written consents), the
Notes may be amended or the provisions thereof waived to change the maturity
thereof, to change or affect the principal thereof, or to change or affect the
rate, method of computation or time of payment of interest on or any
Yield-Maintenance Amount payable with respect to the Notes, or affect the time,
amount or allocation of any prepayment and (ii) without the written consent of
the holder or holders of all Notes at the time outstanding, no amendment to or
waiver of the provisions of this Agreement shall change or affect the provisions
of paragraph 7A or this paragraph 11C insofar as such provisions relate to
proportions of the principal amount of the Notes, or the rights of any
individual holder of Notes, required with respect to any declaration of Notes to
be due and payable or with respect to any consent, amendment, waiver or
declaration. Each holder of any Note at the time or thereafter outstanding shall
be bound by any consent authorized by this paragraph 11C, whether or not such
Note shall have been marked to indicate such consent, but any Notes issued
thereafter may bear a notation referring to any such consent. No course of
dealing between the Issuer and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note. As used herein and in the Notes, the term
“this Agreement” and references thereto means this Agreement as it may from time
to time be amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Issuer shall keep at its principal or
registered office a register in which the Issuer shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note, at the principal office of the Issuer, the Issuer
shall, at its expense and within five Business Days of receipt of such Notes,
execute and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees. At
the option of the holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Issuer. Whenever any Notes are so surrendered for exchange, the Issuer
shall, at its expense and within five Business Days of receipt of such Notes,
execute and deliver the Notes which the holder making the exchange is entitled
to receive. Each installment of principal payable on each installment date upon
each new Note issued upon any such transfer or exchange shall be in the same
proportion to the unpaid principal amount of such new Note as the installment of
principal payable on such date on the Note surrendered for registration of
transfer or exchange bore to the unpaid principal amount of such Note. No
reference need be made in any such new Note to any installment or installments
of principal previously due and paid upon the Note surrendered for registration
of transfer or exchange. Every Note

 

40



--------------------------------------------------------------------------------

surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which were carried by the Note
so exchanged or transferred, so that neither gain nor loss of interest shall
result from any such transfer or exchange. Upon receipt of written notice from
the holder of any Note of the loss, theft, destruction or mutilation of such
Note and, in the case of any such loss, theft or destruction, upon receipt of
such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Issuer will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note. The Issuer shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes. Any
Transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations and disclosures
under paragraph 9B.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Issuer may treat the Person in whose name any Note
is registered as the owner and holder of such Note for the purpose of receiving
payment of principal of, interest on, and any Yield-Maintenance Amount payable
with respect to, such Note and for all other purposes whatsoever, whether or not
such Note shall be overdue, and the Issuer shall not be affected by notice to
the contrary. Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in all or any part of such Note to any Person
on such terms and conditions as may be determined by such holder in its sole and
absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Issuer in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not; provided, however, that, so long as no Event of Default has occurred and is
continuing, no Competitor may acquire any Notes hereunder without the prior
written consent of the Company. The applicable Purchaser shall give the Company
prompt written notice of any assignment of a Note.

11H. Reserved.

 

41



--------------------------------------------------------------------------------

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the Purchaser
Schedule attached hereto or at such other address as any such Purchaser shall
have specified to the Company in writing, (ii) if to any other holder of any
Note, addressed to it at such address as it shall have specified in writing to
the Company or, if any such other holder shall not have so specified an address,
then addressed to such holder in care of the last holder of such Note which
shall have so specified an address to the Company and (iii) if to either Issuer,
addressed to it at 330 South Fourth Street, Richmond, Virginia 23219 USA,
Attention: Chief Financial Officer, provided, however, that any such
communication to the Company may also, at the option of the Person sending such
communication, be delivered by any other means either to the Company at its
address specified above or to any Responsible Officer of the Company. Any
communication pursuant to paragraph 2 shall be made by the method specified for
such communication in paragraph 2.

11J. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, then and in such event payment
shall be made on the next succeeding Business Day, but shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holders, the determination of such satisfaction shall be made by such Purchaser,
such holder or the Required Holders, as the case may be, in the sole and
exclusive judgment (exercised in good faith) of the Person or Persons making
such determination.

11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

42



--------------------------------------------------------------------------------

11O. Consent to Jurisdiction; Waiver or Immunities. The Issuer hereby
irrevocably submit to the exclusive jurisdiction of any New York state or
Federal court sitting in New York in any action or proceeding arising out of or
relating to this Agreement, and the Issuer hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
New York state or Federal court. The Issuer hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding. The Issuer agrees and irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to it at its
address specified in paragraph 11I. The Issuer agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this paragraph 11L shall affect the right of any holder of the Notes
to serve legal process in any other manner permitted by law or affect the right
of any holder of the Notes to bring any action or proceeding against the Issuer
or its property in the courts of any other jurisdiction. To the extent that the
Issuer has or hereafter may acquire immunity from jurisdiction of any court or
from any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, the Issuer hereby irrevocably waives such immunity in
respect of its obligations under this agreement.

11P. WAIVER OF JURY TRIAL. THE ISSUER AND THE HOLDERS OF THE NOTES WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THE HOLDERS OF THE NOTES AND THE ISSUER EACH ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. THE HOLDERS OF THE NOTES AND THE ISSUER FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

11Q. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform

 

43



--------------------------------------------------------------------------------

its obligations under this Agreement shall relieve any other Purchaser or the
Issuer of any of its obligations hereunder, and neither Prudential nor any
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other such Person hereunder.

11R. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Signatures delivered by facsimile or PDF shall have the same
force and effect as manual signatures delivered in person.

11S. Binding Agreement. When this Agreement is executed and delivered by the
Issuer and the Purchasers, it shall become a binding agreement among the Issuer
and the Purchasers.

11T. Maximum Interest Payable. The Issuer, each Purchaser and any other holder
of the Notes specifically intend and agree to limit contractually the amount of
interest payable under this Agreement, the Notes and all other instruments and
agreements related hereto and thereto to the maximum amount of interest lawfully
permitted to be charged under applicable law. Therefore, none of the terms of
this Agreement, the Notes or any instrument pertaining to or relating to this
Agreement or the Notes shall ever be construed to create a contract to pay
interest at a rate in excess of the maximum rate permitted to be charged under
applicable law, and neither the Issuer, nor any guarantor or any other party
liable or to become liable hereunder, under the Notes, any guaranty or under any
other instruments and agreements related hereto and thereto shall ever be liable
for interest in excess of the amount determined at such maximum rate, and the
provisions of this paragraph 11T shall control over all other provisions of this
Agreement, the Notes, any guaranty or any other instrument pertaining to or
relating to the transactions herein contemplated. If any amount of interest
taken or received by a Purchaser or any holder of a Note shall be in excess of
said maximum amount of interest which, under applicable law, could lawfully have
been collected by such Purchaser or such holder incident to such transactions,
then such excess shall be deemed to have been the result of a mathematical error
by all parties hereto and shall be refunded promptly by the Person receiving
such amount to the party paying such amount, or, at the option of the recipient,
credited ratably against the unpaid principal amount of the Note or Notes held
by a Purchaser or such holder, respectively. All amounts paid or agreed to be
paid in connection with such transactions which would under applicable law be
deemed “interest” shall, to the extent permitted by such applicable law, be
amortized, prorated, allocated and spread throughout the stated term of this
Agreement and the Notes. “Applicable law” as used in this paragraph means that
law in effect from time to time which permits the charging and collection of the
highest permissible lawful, nonusurious rate of interest on the transactions
herein contemplated including laws of the State of New York and of the United
States of America, and “maximum rate” as used in this paragraph means, with
respect to each of the Notes, the maximum lawful, nonusurious rates of interest
(if any) which under applicable law may be charged to the Issuer from time to
time with respect to such Notes.

11U. Reserved.

11V. Transaction References. The Issuer agrees that Prudential Capital Group may
(i) refer to its role in originating the purchase of the Notes from the

 

44



--------------------------------------------------------------------------------

Issuer, as well as the identity of the Issuer and the aggregate principal amount
and issue date of the Notes, on its internet site or in marketing materials,
press releases, published “tombstone” announcements or any other print or
electronic medium and (ii) display the Company’s corporate logo in conjunction
with any such reference, provided that the Company has consented in writing to
each such reference, which consent may not be unreasonably withheld, qualified
or delayed.

11W. Status of Note Document Obligations. The obligations incurred under the
Note Documents are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which any Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the holders of any Note may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness.

11X. Confidential Information. For the purposes of this paragraph 11X,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature, provided that such term does not include information that (i) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (ii) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf,
(iii) otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary or (iv) constitutes financial statements delivered
to such Purchaser under paragraph 5A that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (A) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (B) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this paragraph 11X, (C) any other
holder of any Note, (D) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this paragraph 11X), (E) any Person from which it
offers to purchase any security of the Issuer (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by
this paragraph 11X), (F) any federal or state regulatory authority having
jurisdiction over such Purchaser, (G) the NAIC or the SVO or, in each case, any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (H) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and

 

45



--------------------------------------------------------------------------------

disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any other Note Document. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this paragraph 11X as though it were a party to this Agreement.
On reasonable request by the Company in connection with the delivery to any
holder of a Note of information required to be delivered to such holder under
this Agreement or requested by such holder (other than a holder that is a party
to this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this paragraph 11X .

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this paragraph 11X, this paragraph 11X shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
paragraph 11X shall supersede any such other confidentiality undertaking.

11Y. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder or under a Note from Dollars into
another currency, the parties hereby agree, to the fullest extent permitted by
law, that the rate of exchange used shall be that at which the holders of the
Notes, in accordance with normal banking procedures, could purchase such other
currency (after payment of any premium and costs of exchange) on the Business
Day preceding that on which such final judgment is given. Any payment on account
of an amount that is payable hereunder or under the Notes in Dollars which is
made to or for the account of any holder of a Note in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of the Issuer, shall constitute a
discharge of the obligation of the Issuer under this Agreement or the Notes only
to the extent of the amount of Dollars which such holder of a Note could
purchase with the amount of such other currency in accordance with normal
banking procedures. If the amount of Dollars that could be so purchased is less
than the amount of Dollars originally due to such holder of a Note, the Issuer
jointly agree, as a separate obligation and notwithstanding any such judgment or
payment, to indemnify such holder of a Note against such loss or damage arising
out of or as a result of such deficiency. This indemnity shall, to the fullest
extent permitted by law, constitute an obligation separate and independent from
the other obligations contained in this Agreement and the Notes, shall give rise
to a separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder of Notes from time to time and shall continue
in full force and effect notwithstanding any judgment or order for a liquidated
sum in respect of an amount due hereunder or under the Notes or under any
judgment or order.

[Signature pages follow]

 

46



--------------------------------------------------------------------------------

Very truly yours, NEWMARKET CORPORATION By:   /s/ Brian D. Paliotti Name:  
Brian D. Paliotti Title:   Vice President and Chief Financial Officer

 

Signature Page to Note Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is

hereby accepted as of the

date first above written.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Kyle Ulep   Vice President

 

THE GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential Investment Management
Japan Co., Ltd., as Investment Manager   By:  

PGIM, Inc.,

as Sub-Adviser

  By:   /s/ Kyle Ulep     Vice President

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P. (as Investment Advisor)   By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By:   /s/ Kyle Ulep     Vice
President

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By:   Prudential Investment
Management Japan Co., Ltd., as Investment Manager   By:  

PGIM, Inc.,

as Sub-Adviser

  By:   /s/ Kyle Ulep     Vice President



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

              NewMarket
3.78% Notes
Denominations    

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   $ 62,500,000.00         $ 19,000,000.00         $ 15,600,000.00         $
7,900,000.00    (1)   All payments on account of Notes held by such purchaser
shall be made by wire transfer of immediately available funds for credit to:   
  Currency:    USD      Instructions:    Remit Payment on Effective Date (aka
Due Date)      Beneficiary Name:    U.S. Bank as Paying Agent for Prudential as
Admin Agent      Beneficiary Address:   

214 N. Tryon St 26th Floor

Charlotte, NC 28201

     Primary Bank Name:    U.S. Bank as Paying Agent for Prudential as Admin
Agent      Primary ABA Number:    091000022      Account Name:    Paying Agent
DDA – NewMarket Corporation      Account Number:         FFC:       (2)  
Address for all communications and notices:     

The Prudential Insurance Company of America

c/o Prudential Capital Group

1075 Peachtree Street

Suite 3600

Atlanta, Georgia 30309

     Attention: Managing Director      cc: Vice President and Corporate Counsel
     and copy for all notices relating solely to scheduled principal and
interest payments to:     

The Prudential Insurance Company of America

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

     Attention: PIM Private Accounting Processing Team      Email:
Pim.Private.Accounting.Processing.Team@prudential.com   



--------------------------------------------------------------------------------

(3)   Address for Delivery of Notes:      (a)   Send physical security by
nationwide overnight delivery service to:       

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

       Attention: Michael Iacono - Trade Management manager      (b)   Send copy
by email to:           (4)     Tax Identification No.: 22-1211670   



--------------------------------------------------------------------------------

         NewMarket
3.78% Notes
Denominations     THE GIBRALTAR LIFE INSURANCE CO., LTD.    $ 72,000,000.00   
(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:      Currency:   
USD      Instructions:    Remit Payment on Effective Date (aka Due Date)     
Beneficiary Name:    U.S. Bank as Paying Agent for Prudential as Admin Agent   
  Beneficiary Address:   

214 N. Tryon St 26th Floor

Charlotte, NC 28201

     Primary Bank Name:    U.S. Bank as Paying Agent for Prudential as Admin
Agent      Primary ABA Number:    091000022      Account Name:    Paying Agent
DDA – NewMarket Corporation      Account Number:         FFC:       (2)  
Address for all communications and notices:     

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1075 Peachtree Street

Suite 3600

Atlanta, Georgia 30309

     Attention: Managing Director      cc: Vice President and Corporate Counsel
     and copy for all notices relating solely to scheduled principal and
interest payments to:     

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

     Attention: Osamu Egi, Team Leader of Investment Administration Team     
E-mail:      and e-mail copy to:      Attention: Tetsuya Sawazaki, Manager of
Investment Administration Team      E-mail:   



--------------------------------------------------------------------------------

(3)     Address for Delivery of Notes:      (a)   Send physical security by
nationwide overnight delivery service to:       

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

       Attention: Michael Iacono - Trade Management manager      (b)   Send copy
by email to:           (4)   Tax Identification No.: 98-0408643   



--------------------------------------------------------------------------------

                  NewMarket
3.78% Notes
Denominations    

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

   $ 50,000,000.00    (1)   All payments on account of Notes held by such
purchaser shall be made by wire transfer of immediately available funds for
credit to:      Currency:    USD      Instructions:    Remit Payment on
Effective Date (aka Due Date)      Beneficiary Name:    U.S. Bank as Paying
Agent for Prudential as Admin Agent      Beneficiary Address:   

214 N. Tryon St 26th Floor

Charlotte, NC 28201

     Primary Bank Name:    U.S. Bank as Paying Agent for Prudential as Admin
Agent      Primary ABA Number:    091000022      Account Name:    Paying Agent
DDA – NewMarket Corporation      Account Number:         FFC:       (2)  
Address for all communications and notices:     

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1075 Peachtree Street

Suite 3600

Atlanta, Georgia 30309

Attention: Managing Director

cc: Vice President and Corporate Counsel

     and copy for all notices relating solely to scheduled principal and
interest payments and written confirmations of wire transfers to:     

The Bank of New York Mellon Corp.

P.O. Box 392003

Pittsburgh, PA 15251-9003

Attention: P&I Dept.

    

Reference:   Account Name-The Lincoln National Life Insurance Company / Custody
Account No. 

     and     

Lincoln Financial Group

1300 South Clinton Street, 5C-00

Fort Wayne, IN 46802

     Attention: JoAnn Bryan - Investment Accounting      Fax: (260) 455-2622   



--------------------------------------------------------------------------------

(3)   Address for Delivery of Notes:      (a)   Send physical security by
nationwide overnight delivery service to:       

The Depository Trust Company

570 Washington Blvd - 5th floor

Jersey City, NJ 07310

Attention: BNY Mellon/Branch Deposit Department

       Please include in the cover letter accompanying the Notes a reference to
the Purchaser’s account number (Account Name: The Lincoln National Life
Insurance Company; Custody Account Number:             ).      (b)   Send copy
by email:               and              (4)   Tax Identification No.:
35-0472300   



--------------------------------------------------------------------------------

                  NewMarket
3.78% Notes
Denominations    

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

   $ 23,000,000.00    (1)   All payments on account of Notes held by such
purchaser shall be made by wire transfer of immediately available funds for
credit to:      Currency:    USD      Instructions:    Remit Payment on
Effective Date (aka Due Date)      Beneficiary Name:    U.S. Bank as Paying
Agent for Prudential as Admin Agent      Beneficiary Address:   

214 N. Tryon St 26th Floor

Charlotte, NC 28201

     Primary Bank Name:    U.S. Bank as Paying Agent for Prudential as Admin
Agent      Primary ABA Number:    091000022      Account Name:    Paying Agent
DDA – NewMarket Corporation      Account Number:         FFC:       (2)  
Address for all communications and notices:     

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

1075 Peachtree Street

Suite 3600

Atlanta, Georgia 30309

     Attention: Managing Director      cc: Vice President and Corporate Counsel
     and copy for all notices relating solely to scheduled principal and
interest payments to:     

The Prudential Life Insurance Company, Ltd.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-0014, Japan

    

Attention:    Kazuhito Ashizawa, Team Leader of Investment Administration Team

    

E-mail:         

     and e-mail copy to:     

Attention:    Kohei Imamura, Manager of Investment Administration Team

    

E-mail:         

  



--------------------------------------------------------------------------------

(3)   Address for Delivery of Notes:      (a)   Send physical security by
nationwide overnight delivery service to:       

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

       Attention: Michael Iacono - Trade Management manager      (b)   Send copy
by email to:           (4)   Tax Identification No.: 98-0433392   



--------------------------------------------------------------------------------

Schedule 1A - Excluded Real Property

 

1) Foundry Park II, LLC

2) Gamble’s Hill, LLC

3) Gamble’s Hill Lab, LLC

4) Gamble’s Hill Landing, LLC

5) Gamble’s Hill Third Street, LLC

6) Gamble’s Hill Tredegar, LLC

7) Lewistown Road, LLC

8) Old Town, LLC



--------------------------------------------------------------------------------

Schedule 6A - Existing Indebtedness

 

1) Afton Chemical (Beijing) Co., Ltd. - revolving loan facility with Bank of
America with borrowing limit of $8 million USD (to which Afton Chemical (Suzhou)
Co., Ltd. is also a party), and a revolving loan facility with DBS Bank with
borrowing limit of $10 million

2) Afton Chemical Corporation, Ethyl Corporation, Afton Chemical Canada, Inc. -
outstanding surety bonds with aggregate value of $3,333,395.00 USD

3) Afton Chemical Asia PTE Ltd. - capital lease obligation of $5,039,958.00 USD

4) Afton Chemical Asia PTE Ltd. and Afton Chemical Asia Pacific Australia -
performance guarantees in aggregate amount of $1,004,950.00 USD

5) Afton Chemical Limited and Afton Chemical SPRL - performance guarantees and
bid bonds in an aggregate amount of $905,609.00 USD



--------------------------------------------------------------------------------

Schedule 6B – Existing Liens

None



--------------------------------------------------------------------------------

Schedule 8A - Subsidiaries

 

Subsidiary    Jurisdiction of
Formation    Company’s
Ownership
Interest    “Material
Subsidiary”
(Y or blank
for No)* ACC Services SRL    Argentina    100% indirectly    Afton Chemical
Additives Corporation    Virginia    100% indirectly    Afton Chemical Asia
Pacific LLC    Virginia    100% indirectly    Afton Chemical Asia Pte. Ltd.   
Singapore    100% indirectly    Y Afton Chemical (Beijing) Co., Ltd.    China   
100% indirectly    Y Afton Chemical Canada Corporation    Canada    100%
indirectly    Y Afton Chemical Canada Holdings, Inc.    Virginia    100%
indirectly    Afton Chemical China Corporation Pte. Ltd.    Singapore    100%
indirectly    Afton Chemical Corporation    Delaware    100% directly    Y Afton
Chemical de Mexico S.A. de C.V.    Mexico    100% indirectly    Afton Chemical
de Venezuela, C.A.    Venezuela    100% indirectly    Afton Chemical EA Holdings
S.à.r.l    Luxembourg    100% indirectly    Y Afton Chemical France succursale
D’Afton Chemical SPRL    France    100% indirectly    Afton Chemical GmbH   
Germany    100% indirectly    Afton Chemical Hyderabad Pvt. Ltd.    India   
100% indirectly    Afton Chemical India Private Limited    India    100%
indirectly    Afton Chemical Indústria de Aditivos Ltda    Brazil    100%
indirectly    Afton Chemical Intangibles LLC    Virginia    100% indirectly   
Afton Chemical International Holdings S.à.r.l.    Luxembourg    100% indirectly
   Afton Chemical Japan Corporation    Japan    100% indirectly    Afton
Chemical Korea Co., Ltd.    Korea    100% indirectly    Afton Chemical Limited
   United Kingdom    100% indirectly    Y Afton Chemical Mexico Holdings, LLC   
Virginia    100% indirectly    Afton Chemical SPRL    Belgium    100% indirectly
   Afton Chemical (Suzhou) Co., Ltd.    China    100% indirectly    Afton
Chemical Switzerland GmbH    Switzerland    100% indirectly    Afton Chemical UK
Holdings Limited    United Kingdom    100% indirectly    Afton Chemical UK LLP
   United Kingdom    100% indirectly    Afton Chemical UK Partner, LLC   
Virginia    100% indirectly    Afton Cooper Limited    United Kingdom    100%
indirectly    EID Corporation    Liberia    100% indirectly    Ethyl Asia
Pacific LLC    Virginia    100% indirectly    Ethyl Canada Holdings, Inc.   
Virginia    100% indirectly    Ethyl Canada Inc.    Canada    100% indirectly   



--------------------------------------------------------------------------------

Schedule 8A - Subsidiaries

 

Ethyl Corporation    Virginia    100% directly    Ethyl Export Corporation   
Virginia    100% indirectly    Ethyl Interamerica Corporation    Delaware   
100% indirectly    Ethyl Ventures, Inc.    Virginia    100% indirectly   
Foundry Park I, LLC    Virginia    100% indirectly    Foundry Park II, LLC   
Virginia    100% indirectly    Gamble’s Hill, LLC    Virginia    100% indirectly
   Gamble’s Hill Lab, LLC    Virginia    100% indirectly    Gamble’s Hill
Landing, LLC    Virginia    100% indirectly    Gamble’s Hill Third Street, LLC
   Virginia    100% indirectly    Gamble’s Hill Tredegar, LLC    Virginia   
100% indirectly    Interamerica Terminals Corporation    Virginia    100%
indirectly    Lewistown Road, LLC    Virginia    100% indirectly    Libby G
Corporation    Liberia    100% indirectly    NewMarket Development Corporation
   Virginia    100% directly    NewMarket Investment Company    Virginia    100%
directly    NewMarket Services Corporation    Virginia    100% directly    Old
Town LLC    Virginia    100% indirectly    Polartech Additives China Holding
GmbH    Switzerland    100% indirectly    Polartech Ltd.    United Kingdom   
100% indirectly    Servicios Afton de Mexico, S.A. de C.V.    Mexico    100%
indirectly    The Edwin Cooper Corporation    Virginia    100% indirectly   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

NEWMARKET CORPORATION

3.78% SENIOR NOTE, DUE JANUARY 4, 2029

No. [                ]

PPN 651587 A*8

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE: 3.78%

INTEREST PAYMENT DATES: JANUARY 4 AND JULY 4

FINAL MATURITY DATE: JANUARY 4, 2029

PRINCIPAL PREPAYMENT DATES AND AMOUNTS: $[                ] on each of
(i) January 4, 2025, (ii) January 4, 2026, (iii) January 4, 2027,
(iv) January 4, 2028 and (v) January 4, 2029.

For Value Received, the undersigned, NEWMARKET CORPORATION (the “Company”), a
corporation organized and existing under the laws of the Commonwealth of
Virginia, hereby promises to pay to [                ], or registered assigns,
the principal sum of [                            ] Dollars, payable on the
Principal Prepayment Dates and in the amounts specified above, and on the Final
Maturity Date specified above in an amount equal to the unpaid balance of the
principal hereof, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the Interest Rate per
annum specified above if no Event of Default has occurred and is continuing and
no Increased Leverage Period (as defined in the Note Purchase Agreement referred
to below) is in effect, payable on each Interest Payment Date specified above
and on the Final Maturity Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, (b) on the unpaid balance hereof at the Interest
Rate per annum specified above plus 1.00% per annum if an Increased Leverage
Period is in effect, payable at such rate on each Interest Payment Date and the
Final Maturity Date as aforesaid, and (c) on the unpaid balance hereof at the
Default Rate (as defined in the Note Purchase Agreement) if an Event of Default
has occurred and is continuing, and to the extent permitted by law on any
overdue payment of interest and any overdue Yield-Maintenance Amount (as defined
in the Note Purchase Agreement referred to below), payable at the Default Rate
on each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand).

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made in lawful money of the United States of
America at such place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Note Purchase Agreement, dated as of January 4, 2017 (as from time to time



--------------------------------------------------------------------------------

amended, the “Note Purchase Agreement”), among the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Note Purchase Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE IN
ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

NEWMARKET CORPORATION By:     Its:    

 

EXHIBIT A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF FUNDS DELIVERY INSTRUCTION]

[Issuer’s Letterhead]

The Prudential Insurance Company of America

The Gibraltar Life Insurance Co., Ltd.

The Lincoln National Life Insurance Company

The Prudential Life Insurance Company, Ltd.

c/o Prudential Capital Group

1075 Peachtree St. NE, Suite 3600

Atlanta, GA 30309

Re: Funds Delivery Instruction

Ladies and Gentlemen:

As contemplated by paragraph 2 of the Note Purchase Agreement, dated as of
January 4, 2017, between us, the undersigned hereby instructs you to deliver, on
the Closing Day, the proceeds of all Notes in the manner required by paragraph 2
to the undersigned’s account identified below:

 

  Account Name: NewMarket Corporation

  Account No:

  Bank: PNC Bank, N.A.

  Bank City & State: Pittsburgh, PA 15219 USA

  Bank ABA No: 043 000 096

  Reference: $250MM Senior Notes

This instruction has been executed and delivered by an authorized representative
of the undersigned.

 

Very truly yours,

 

NEWMARKET CORPORATION

By:     Title: